Exhibit 10.1

 

AGREEMENT TO AMEND AND EXERCISE WARRANTS

 

This Agreement to Amend and Exercise Warrants and Related Matters (the
“Agreement”), dated as of December 22, 2016, is by and among GeoVax Labs, Inc.,
a Delaware corporation (the “Company”), and the investors listed on the
signature pages hereto.

 

WHEREAS, pursuant to a Securities Purchase Agreement dated February 25, 2015 as
amended February 15, 2016 (the “2015 Purchase Agreement”), among the Company and
specified purchasers (the “Purchasers”), the Purchasers were issued 3,000 shares
of the Company’s Series C Convertible Preferred Stock (the “Series C Stock”) and
Series D Warrants, Series E Warrants, and Series F Warrants (collectively, the
“2015 Warrants”) to purchase up to an aggregate of 49,999,998 shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), and in
the individual amounts set forth below such Purchaser’s name on the signature
pages to the 2015 Purchase Agreement;

 

WHEREAS, the Company desires to encourage the Purchasers to exercise the 2015
Warrants by agreeing to pay a warrant exercise fee as described below.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Purchasers and the Company agree as follows:

 

article I

definitions

 

Section 1.     Definitions. Capitalized terms not defined in this Agreement
shall have the meanings ascribed to such terms in the 2015 Purchase Agreement
and in the Certificate of Designation for the Series C Stock filed with the
Delaware Secretary of State which authorized the Series C Stock (the “Series C
Certificate of Designation”), as applicable.

  

ARTICLE II

AMENDMENTS AND OTHER AGREEMENTS

 

Section 2.1.     Payment of Warrant Exercise Fee upon Exercise of 2015 Warrants.
The 2015 Warrants entitle the Purchasers to acquire Common Stock as follows:

 

Warrant Holder

Number of Shares

Current Exercise Price

Series E Warrants:

   

  Sabby Healthcare Master Fund, Ltd.

701,039

$0.09416

  Sabby Volatility Warrant Master Fund, Ltd.

801,039

$0.09416

Series D Warrants:

   

  Sabby Healthcare Master Fund, Ltd.

8,333,333

$0.11299

  Sabby Volatility Warrant Master Fund, Ltd.

8,333,333

$0.11299

Series F Warrants:

   

  Sabby Healthcare Master Fund, Ltd.

8,333,333

$0.11299

  Sabby Volatility Warrant Master Fund, Ltd.

8,333,333

$0.11299

 

The Purchasers agree to promptly exercise their 2015 Warrants pursuant to
Section 2.3 below. To induce the Purchasers to exercise the Series E Warrants,
the Company agrees to pay to each Purchaser a warrant exercise fee of $0.04416
for each share purchased by such Purchaser upon exercise of the Series E
Warrants from and after the date hereof, such that the net purchase price of
such warrants shall be $0.05 per share. The Company agrees to pay the warrant
exercise fees to the applicable Purchaser within three (3) business days after
the Company receives the proceeds from each exercise of 2015 Warrants. Such
warrant exercise fee shall be paid by wire transfer to the account designated by
such Purchaser. The payment of the exercise fee pursuant to this agreement shall
be the only exercise fee due, notwithstanding any prior agreement between the
parties with respect to such fees.

 

 
 

--------------------------------------------------------------------------------

 

  

Section 2.2.     Antidilution Provisions. The Company and each Purchaser
acknowledge and agree that the following antidilution provisions apply:

 

(a)     Section 7(b) of the Series C Certificate of Designation pursuant to
Section 8(e) thereof;

 

(b)     Section 3(b) of the Series D Warrants issued February 27, 2015 (the
“Series D Warrants”) pursuant to Section 5(l) thereof;

(c)     Section 3(b) of the Series F Warrants issued February 27, 2015 (the
“Series F Warrants”) pursuant to Section 5(l) thereof; and

(d)     Section 3 (b) of the warrant issued February 27, 2015 in favor of Maxim
Partners LLC (“Maxim”).

 

Section 2.3.     Exercise of 2015 Warrants. Promptly after the execution of this
Agreement by the parties hereto, the Purchasers shall submit a Notice of
Exercise and exercise all of their Series E Warrants. The exercise price for the
Series E Warrants in connection with such exercise shall be paid in cash by
means of wire transfer so long as a Registration Statement covering the exercise
of such Series E Warrants is effective and the prospectus therein available at
the time of such exercise.

 

Furthermore, promptly after the execution of this Agreement by the parties
hereto, the Purchasers shall submit a Notice of Exercise and exercise sufficient
Series D Warrants such that each of the Purchasers (collectively with such
Purchaser’s affiliates) shall thereafter be the beneficial owner of 9.98% of the
Company’s Common Stock (after taking into account the exercise of Series E
Warrants pursuant to this Section 2.3). The computation of such percentage shall
be as provided in Section 2 (e) of the Series D Warrant. The exercise price for
the Series D Warrants in connection with such exercise shall be paid in cash by
means of wire transfer so long as a Registration Statement covering the exercise
of such Series D Warrants is effective and the prospectus therein available at
the time of such exercise.

 

Section 2.4.     Purchasers’ Agreement to Give Priority to Exercise of the 2015
Warrants. The Purchasers agree that if, after the exercise of 2015 Warrants
pursuant to Section 2.3, a Purchaser’s beneficial ownership shall fall below
9.98% of the Company’s Common Stock, and such Purchaser shall desire to acquire
additional shares of the Company’s Common Stock, during the term of the 2015
Warrants, such Purchaser shall purchase such Common Stock by exercising
sufficient 2015 Warrants such that a minimum of 50% of each such acquisition
results from exercise of 2015 Warrants before acquiring such shares pursuant to
any other rights to acquire Common Stock (such as the right to convert Series C
Stock) until it has acquired all of the shares of the Company’s Common Stock
subject to the 2015 Warrants.

 

The provisions of this Section 2.4 shall be null and void in the event either
(x) the Company breaches or is in default of its obligations under any
Transaction Document, including, without limitation, the timely payment of all
warrant exercise fees pursuant to Section 2.1 in connection with all 2015
Warrant exercises or (y) there is no effective Registration Statement (or the
prospectus therein is not available) covering the resale of the Warrant Shares
issuable upon exercise of the 2015 Warrants by the Purchasers (assuming such
registration is required under the February 27, 2015 Registration Rights
Agreement).

 

Section 2.5.     Effect on Existing Documents. The foregoing agreements and
consents are given solely in respect of the transactions described herein.
Except as expressly set forth herein, all of the terms and conditions of the
2015 Purchase Agreement, Series C Certificate of Designation, Series D Warrants,
Series E Warrants, and Series F Warrants shall continue in full force and effect
after the execution of this Agreement, and shall not be in any other way
changed, modified or superseded by the terms set forth herein.

 

Section 2.6.     Filing of Form 8-K. By 9:00 am (NY time) on the business day
immediately following the date hereof, the Company shall issue a Current Report
on Form 8-K and a prospectus supplement to the existing Registration Statements,
reasonably acceptable to each Purchaser disclosing the material terms of the
transactions contemplated hereby, which shall include this Agreement as an
attachment thereto.

 

 
 

--------------------------------------------------------------------------------

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1.     Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the
Purchasers that as of the date of its execution of this Agreement:

 

(a)     Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)     Outstanding Shares. As of the date hereof, and before the exercise of
2015 Warrants contemplated by this Agreement, there are 49,722,733 issued and
outstanding shares of Common Stock.

 

 

(c)     Other Securities. The transactions hereunder will not obligate the
Company to issue shares of Common Stock or other securities to any Person (other
than the Purchasers) and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange or reset price under any
of such securities, other than holders of Series A Warrants, or the warrants
held by Maxim Partners LLP.

 

 

(d)     Effective Registration. Registration Statement no 333-208549, which
registers the resale of the Common Stock issuable upon exercise of the 2015
Warrants by the Purchasers, is effective and the prospectus therein is current
and available to cover the resale of the Company Common Stock registered
pursuant to such Registration Statement.

 

 

(e)     Equal Consideration. The Company has complied with the provisions of
Section 4.13 of the 2015 Purchase Agreement in effecting the transactions
contemplated hereby.

  

Section 3.2.     Representations and Warranties of the Purchasers. Each
Purchaser hereby makes the representations and warranties set forth below to the
Company that as of the date of its execution of this Agreement: (i) the
execution and delivery of this Agreement by such Purchaser and the consummation
by such Purchaser of the transactions contemplated hereby have been duly
authorized by all necessary action on such Purchaser’s behalf and (ii) this
Agreement has been duly executed and delivered by such Purchaser and constitutes
the valid and binding obligation of such Purchaser, enforceable against such
Purchaser in accordance with its terms, except (A) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (B) as limited by laws relating to the availability
of specific performance, injunctive relief or other equitable remedies and (C)
insofar as indemnification and contribution provisions may be limited by
applicable law.

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1.     Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made in
accordance with the provisions of the 2015 Purchase Agreement with respect to
the 2015 Warrants.

 

Section 4.2.     Survival. All warranties and representations (as of the date
such warranties and representations were made) made herein or in any certificate
or other instrument delivered by it or on its behalf under this Agreement shall
be considered to have been relied upon by the parties hereto and shall survive
the issuance of Common Stock upon exercise of 2015 Warrants. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties; provided however that no party may assign this
Agreement or the obligations and rights of such party hereunder without the
prior written consent of the other parties hereto.

 

Section 4.3.     Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 4.4.     Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.5.     Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision of the 2015 Purchase Agreement.

 

Section 4.6.     Entire Agreement. This Agreement, together with any exhibits
and schedules thereto, contains the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

Section 4.7.     Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

Section 4.8.     Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser hereunder are several and not joint with the
obligations of any other Purchasers hereunder, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Purchaser pursuant
hereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert with respect to
such obligations or the transactions contemplated by this Agreement. Each
Purchaser shall be entitled to protect and enforce its rights, including without
limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

 

Section 4.9.     Fees and Expenses. Except as expressly set forth herein, each
party shall pay the fees and expenses of its advisers, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement. The Company shall pay all transfer agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Common Stock upon
exercise of a 2015 Warrant.

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to Amend and
Exercise Warrants to be duly executed by their respective authorized signatories
as of the date first indicated above.

 

 

 

  

 

geovax labs, inc.

 

 

 

 

 

 

     

 

By:

 

 

 

Name: Mark W. Reynolds

Title: Chief Financial Officer

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Purchaser has caused this Agreement to Amend
and Exercise Warrants to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

Name of Purchaser: Sabby Volatility Warrant Master Fund, Ltd

 

Signature of Authorized Signatory of Purchaser:______________________

 

Name of Authorized Signatory: Robert Grundstein

 

Title of Authorized Signatory: COO of Investment Manager

 

Email Address of Purchaser: rgrundstein@sabbycapital.com

 

 

Address for Notice of Purchaser: c/o Sabby Management, LLC

 

10 Mountainview Road, Suite 205

 

Upper Saddle River, NJ 07458

 

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

 

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned Purchaser has caused this Agreement to Amend
and Exercise Warrants to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

 

Name of Purchaser: Sabby Healthcare Master Fund, Ltd

 

Signature of Authorized Signatory of Purchaser: ________________________

 

Name of Authorized Signatory: Robert Grundstein

 

Title of Authorized Signatory: COO of Investment Manager

 

Email Address of Purchaser: rgrundstein@sabbycapital.com

 

 

Address for Notice of Purchaser: c/o Sabby Management, LLC

 

10 Mountainview Road, Suite 205

 

Upper Saddle River, NJ 07458

 

 

 

Address for Delivery of Securities for Purchaser (if not same as above):

 

 

 

--------------------------------------------------------------------------------

 